[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION PREJUDGMENT REMEDY #111
The plaintiff homeowners, the Wezenskis, filed a three count complaint against the defendant home builder in August of 1998. They now seek a prejudgment remedy pursuant General Statutes § 52-278a.
The court conducted extensive hearings over a six week period throughout May and June of this year. After which, on June 18, 1999, the defendant filed an objection to the plaintiff's application.
The plaintiffs bear the burden of demonstrating that there exists probable cause that a final judgment will be rendered in their favor. The plaintiffs also must establish, with reasonable probability the damages sought; the amount of prejudgment remedy authorized by the court cannot be based on speculation or conjecture. See Mullai v. Mullai, 1 Conn. App. 93, 95,468 A.2d 1240 (1983).
The plaintiffs allege that the defendant failed to construct the home in accordance with the contract and the express and implied warranties. The plaintiff provided evidence of numerous defects, large and small, and poor workmanship. The most compelling evidence concerned the substandard installation of the oak floors located throughout the first floor.
The plaintiff did not, however, despite the testimony of its expert, Don Baerman, provide a reasonable basis to support a remedy allowing the full amount of damages sought, i.e., $65,000.00.
The court has considered the evidence presented and concludes that the plaintiffs have sustained their burden of establishing probable cause for the issuance of a prejudment remedy against the defendant; however, in light of the conflicting testimony regarding the costs of repairs for all alleged defective conditions and the inexact testimony of the plaintiff's own CT Page 13299 witness regarding repair costs, e.g., the cost to repair the deck, the court concludes that the requested amount of $65,000 is too high and an amount of $20,000 is more appropriate.
It is so ordered.
By the Court
Antonio C. Robaina Judge of the Superior Court